504 So.2d 435 (1987)
Eddie G. DUTTON, II, Appellant,
v.
STATE of Florida, Appellee.
No. 87-226.
District Court of Appeal of Florida, Second District.
February 25, 1987.
Rehearing Denied March 27, 1987.
PER CURIAM.
Eddie Dutton appeals from the summary denial of a motion for postconviction relief filed under Florida Rule of Criminal Procedure 3.850. Upon examination of the motion we find that one of the three grounds contained therein presents a prima facie showing of entitlement to relief. Dutton alleges that when he proposed to enter pleas of guilty to two counts of armed robbery, the trial court announced its intention to impose a sentence of twenty years that was "not what was agreed on". When Dutton protested the trial court stated that it would impose a life sentence if Dutton were convicted at trial. Dutton then accepted the twenty-year sentence.
A plea of guilty is not voluntary if induced by threats of harsher treatment should the defendant insist upon his right to trial. Jones v. State, 165 So.2d 191 (Fla. 2d DCA 1964). In denying Dutton's motion the trial court failed to attach any documentation or other evidence from the record that contradicts Dutton's claim that his plea was coerced.
*436 The remaining issues in Dutton's motion are without merit and the trial court properly denied relief on those grounds.
We remand this case to the trial court with directions either to conduct further proceedings in accordance with Florida Rule of Criminal Procedure 3.850 or to attach sufficient portions of the record to refute Dutton's claim. If the trial court again denies the motion, Dutton must file a notice of appeal within thirty days to obtain further appellate review.
Affirmed in part, reversed in part.
SCHEB, A.C.J., and RYDER and FRANK, JJ., concur.